Attention is directed to some inaccuracies in the synopsis of the evidence. There was testimony to the effect that the fence over which the controversy arose was situated on land which was under the control of the appellant. In calling it a "boundary fence" we were unhappy in the choice of words; and in stating the acreage of the Carlson land rented by the deceased we were inaccurate. The discrepancies, however, are entirely without weight on the legal question upon which the case turns. The evidence to the effect that the fence which it is claimed deceased was about to remove was upon the land under *Page 233 
the control of and in possession of the appellant, together with the other facts set out in the original opinion, exhibit the necessity of complying with the request of the appellant that the jury be instructed on the law relating to homicide in defense of property. See Griffin v. State, 100 Tex. Crim. 641.
The State's motion for rehearing is overruled.
Overruled.